DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 10/6/2020, with respect to claim 1, specifically concerning the guide set and corresponding guide grooves, as well as incorporating the limitations of claims 2 and 3 have been fully considered.  After careful reconsideration, the Examiner finds the applicant’s arguments to be persuasive.  As such, the previous rejection of claim 1 has been withdrawn.  

Allowable Subject Matter
Claims 1 and 4-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific teaching of claim 1 is not taught or adequately suggested in the prior art of record. Claims 4-15 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee
Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
January 16, 2021